Order entered July 8, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00348-CV

                           VISTA BANK, Appellant

                                       V.

                          NELEZER, INC., Appellee

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-02535

                                    ORDER

      Before the Court is appellee’s July 6, 2021 motion for an extension of time

to file its brief on the merits. We GRANT the motion and extend the time to July

27, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE